Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francis J. Maguire, Jr. on Tuesday, February 09, 2021.

The application has been amended as follows:

Claim 1.  A roll for assembling a device for detection and elimination of insects such as bed bugs, comprising:
a wound up, continuous flat band of fibrous material, said band having a main portion and a flap folded in a closed position so as to lie flat thereover,
a plurality of through-going apertures arranged in the main portion along at least part of a length of the continuous band with the flap folded in the closed position so as to lie flat thereover, and
 of said plurality of through-going apertures extending from said face to an opposite face facing towards the flap, such that said adhesive completely covers over each aperture of said plurality of through-going apertures, each aperture of said plurality of through-going apertures being at least partially filled with an insecticide in powder form, wherein the double-sided adhesive strip adhesively holds the insecticide in powder form in the plurality of apertures.


Claim 2.  The roll according to claim 1, further comprising:  an other  each other and the other flap is sandwiched between the main body portion and the flap folded in the closed position.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a roll for assembling a device for detection and elimination of insects such as bed bugs, comprising a plurality of through-going apertures arranged in the main portion along at least part of a length of the continuous band with the flap folded in the closed position so as to lie flat thereover; and said face facing away from the flap and each aperture of said plurality of through-going apertures extending from said face to an opposite face facing towards the flap, such that said adhesive completely covers over each aperture of said plurality of through-going apertures, each aperture of said plurality of through-going apertures being at least partially filled with an insecticide in powder form, wherein the double-sided adhesive strip adhesively holds the insecticide in powder form in the plurality of apertures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA